DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and remarks filed 8/2/2022 are acknowledged. It is noted that the status identifier for claims 35 and 36 do not recite withdrawn however, these claims were previously withdrawn due the restriction election requirement and remain withdrawn. The current Office Action will replace the Non Final mailed 5/3/2022.

INFORMATION DISCLOSURE STATEMENT
2.         No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 20-27, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. (US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), Caputo et al. (US 2013/0084312) and Vandse (WO2008048469) as evidenced by O’Donnell (US 20130259941) and Nangia et al. (US 20100226855). 
Appel et al. (US 2008/0299188) (hereinafter Appel et al.) disclose controlled release dosage forms with immediate release and enteric coated sustained release core (abstract). The inner core can comprise an osmogene such as sodium carbonate (i.e., gas-generating material). The core comprises a water-permeable coating with port (passageway or opening) (e.g., orifice) (paras 0072, 0078-0079 and 0087 and para 0102). The inner core also contains polymers such as polyethylene glycols and polyoxyethylene glycols (para 0075). The core includes water-swellable polymers (para 0102). In one embodiment, the core consists of more than one or more drug layers and swelling layer comprising a water swellable layer, with coating surrounding these layers (para 0076). Less than about 35 % of active is released within 2 hours (Table 5). Appel et al. disclose inclusion of osmotic agent such as crosslinked PVP (i.e., crospovidione-wicking agent) and sodium  croscarmellose (para 0073). The amounts may be from 5-80 % wt or 10-50 % wt (para 0073). The core containing drug include osmagents (para 0078). Osmagents include succinic acid and sodium chloride and mixtures  (para 0074).  Appel et al. further disclose enteric coating includes starch (para 0145) and inclusion of glidants such as colloidal silicon dioxide, talc and cornstarch (para 0152). While talc was not “anti-tacking” it is noted a composition and its properties are inseparable. The coating can be enteric coating and have 41.7 % Eudragit and 2.5 wt % triethylcitrate in 55.8 % water (para 0177). Anti-tack agents are disclosed and may be from 0.1-10 % by weight of the composition para 0144). Plasticizer may be present from 0.1-25 % (para 0144). Plasticizers such as triethyl citrate are disclosed (para 0144). Appel et al disclose the use of Eudragit as enteric coating so that the sustained release core does not begin to release drug, or at least a substantial portion of the drug in the sustained release core, in the stomach. (para 0142). Appel et al. disclose enteric coating polymers such as Eudragit L30, Eudragit S and Eudragit NE (para 0143). The instant claims have been amended to recite a membrane controlled extended release of pyridostigmine or pharmaceutically acceptable salt thereof present in the core through the permeable elastic membrane surrounding the core however, the claims do not distinguish over Appel because the drug is release through the passageway (orifice) in the sustained release elastic membrane and thus the drug is considered to be released through the membrane just via the openings of the membrane. The coating composition of Appel disclose osmotic sustained release core that my contain porosigens and create pore formation where drug may extrude (para 0086-0087, para 0092 and para 0152). Appel et al. disclose use of enteric polymers such as Eudragit polymers and Eudragit NE (para 0143). The instant specification disclose pore formers includes molecules used to create a certain amount of diffusion through an insoluble (or sparingly soluble) coating. The terms pore former refer to water-soluble polymers and/or water-soluble small molecules that will form pores or channels in the functional coat, thereby creating a permeable functional coat/membrane (page 16, lines 26-31). The instant specification discloses the term permeable refers to a membrane containing sparingly soluble polymers, or insoluble polymers, with or without pore former, that will allow particles and fluids to pass through membrane by diffusion (page 17, lines 14-17). The instant specification discloses the functional coating includes Eudragit such as Eudragit RS and can comprise pore formers (page 22, line 29-page 23 line 5). The instant specification on page 25, lines 1-10 disclose the gastroretentive compositions can include a rapidly expanding membrane surrounding the core and in certain embodiments, the membrane can be a water-insoluble, permeable elastic membrane surrounding the core. The permeable membrane allows the flow of gastric fluid into the composition which initiates gas generation from as-generating agents. Thus inclusion of the porosigens (pore forming agents) in the coating would allow drug to extrude through the coating. Appel disclose this concept which is the same concept disclosed by the instant invention with the inclusion of pore forming agents which would thereby allow for diffusion through the coating by the inclusion of these pore forming agents. As evidenced by O’Donnell (US 20130259941)  that typically the target release is achieved by including plasticizers and/or pore formers in the coating system to control drug diffusion through the coating.
Appel et al. does not disclose a mixture of sodium bicarbonate and calcium carbonate. As further evidenced by Nangia et al. (US 20100226855), pore formers make it such that the coating is permeable to the drug (para 0271). Thus, the inclusion of the pore forming agents of Appel would make the coating permeable to the drug. 
	Dudhara et al. ( US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising a controlled release core comprising a drug, highly swellable polymer and a gas generating agent, said core being capable of swelling and achieving flotation rapidly while maintaining its physical integrity in gastrointestinal fluids for prolonged periods and rapidly releasing coat composition comprising the same drug as in the core and pharmaceutically acceptable excipients, wherein the coating composition surrounds the core such that the system provides a biphasic release of the drug in gastrointestinal fluids (see abstract and claims 1-2 and 9-10). Examples of drugs used include pyridostigmine, and their salts (para 0048) or carbidopa/levodopa (para 0041). Dudhara et al. teach that gastro retention controlled drug delivery system can be designed such that a large part of the drug is present in the core, and is available as controlled release, while a small part of the drug is present in the coat, and is available as immediate release wherein the coat comprises hydroxypropyl methylcellulose (para 0003 and Table 3). Dudhara et al. disclose amounts of HPMC include 5-25 % (para 0081).  Dudhara et al. disclose generating couple and gas generating agents that may be used include carbonates such as calcium carbonate and sodium bicarbonate and an acid source such as succinic acid (para 0083).  The gas-generating agents are present from 1-50 wt % (para 0083) One of the approaches that has been used for achieving spatial control involves increasing the gastric retention of sustained or controlled drug delivery systems by using a composition containing highly swellable polymers in admixture with a gas-generating agent to form systems that are large in size as well as capable of floating on gastric fluids. It has now become well recognized by those particularly skilled in the art that systems containing swellable polymers will instantly float on gastric fluids because the gas generated and entrapped within the system decreases the density (para 0004).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the gas generating agents be a combination of sodium bicarbonate and calcium carbonate. One would have been motivated to do so because these gas-generating agents are disclosed as suitable for use by Dudhara and the gas generating agent form systems that are large in size as well as capable of floating in gastric fluids because the gas generated and entrapped within the system decreases the density. It would have been prima facie obvious to one of ordinary skill in the art  before the effective filing date of the instant invention to add the immediate release layer comprising a smaller dosage of pyridostigmine bromide and overcoat for providing  biphasic release (e.g., immediate/extended release) and protecting the immediate release layer with overcoat as disclosed in Dudhara. Dudhara et al. disclose lubricant such as talc can be included from 0.5-40 % (para 0087). Dudhara disclose a low density is achieved by entrapment of the gas generated by the gas generating agent such that the system floats in gastric fluids (para 0090). Appel disclose inclusion of osmogens and mixtures thereof such as mannitol in the core in amounts from 2-70 % (para 0074). Hydrophilic polymers of the core range from about 5 to about 80 % and include hydroxypropyl methylcellulose (para 0073).
	Appel et al. disclose ziprasidone but does not disclose pyridostigmine. Lee et al. (US 2011/0142889) (hereinafter Lee et al.) further disclose core (para 0053-0054) and poorly absorbed therapeutic agents such as pyridostigmine and ziprasidone (paras 0065-0066). Appel et al. disclose coating has from .1 to 25 % by weight plasticizer which is relative to the enteric polymer in a range that overlaps. The osmogene (gas-generating) is present from 2 to 70 % wt of the inner core (para 0074). In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (See MPEP 2144.05). 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute ziprasidone for pyridostigmine. One would have been motivated to do so because it was known that gastric retention controlled drug delivery system is useful in providing improved drug delivery for various active agents including pyridostigmine as well as ziprasidone. One skilled in the art would have known to apply a known technique to a known drug such as pyridostigmine or pharmaceutically acceptable salt with a reasonable expectation of success of obtaining a gastro retentive dosage form comprising pyridostigmine as the  active agent of choice. Dudhara further  discloses pyridostigmine as suitable for use in gastric retentive drug delivery systems. 
	Appel et al. does not disclose use of a copolymer based on ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride (1:2:0.2) for the permeable elastic membrane or that the amount is from about  70 to 55 % based on the total weight of the membrane. 
	Gan et al. (US 20120045485) discloses core surrounded by membrane was well as an acrylic or methacrylic copolymer which can be Eudragit RL (para 0018). Generally, the total amount of ethyl cellulose and the water-soluble plasticizer is about 85-100 % based on the total dry weight of the semi-permeable membrane (para 0022). Vandse (WO2008048469) disclose release rate controlling coating comprising a release retarding excipient where suitable release retarding excipients include those such as Eudragit RL (polyethyl acrylate, methyl methacrylate, trimethylammonioethylmethacrylate chloride) and the release retarding excipient may be present in the release rate controlling coating of an amount of about 30 % to about 90 % (see paras 0039-0041). These amounts overlap with claim 22. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Both polyvinyl alcohol and ammonio methacrylate co-polymers such as Eudragit RS and Eudragit RL are suitable polymeric materials for forming permeable membrane for use in membrane controlled dosage forms can be made by preparing a core and coating the core with a membrane as taught by Devane et al. (US 2005/0090554)  (see paras 0016-0019, 0120, and 0126). Devane et al. further teaches that the ammonio-methacrylate copolymers swell in water and digestive fluids independently of pH and in the swollen state, they are then permeable to water and dissolved active agents (para 0126). Devane et al. disclose that the permeability of the polymers depends on the ratio of the ethylacrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride groups in the polymer and those polymers having ratios of ethylacrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride 1:2:02 (Eudragit RL) are more permeable than those of ratios of 1:2:0.1 (Eudragit RS) (para 0026). Devane et al. disclose the coating membranes and functional coatings can also include a material that improves the processing of the polymers such as materials are generally referred to as plasticizers and include those such as triethyl citrate, triacetin, polyethylene glycol, propylene glycol and dibutyl sebacate (para 0136). The amount of plasticizer used in the polymeric material can range from 10 % to 50% based on the weight of the dry polymer (para 0136). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use Eudragit RL as the polymeric material for forming the expandable membrane which is expandable at the site of use and is permeable to body fluid. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the use of Eudragit RL would form an expandable membrane with higher permeability. Devane et al. disclose that one or more delivery orifices can be drilled through the selectively permeable membrane wall which is generally permeable to water, but impermeable to the drug and exterior aqueous-based fluid is imbibed through the selectively permeable membrane wall and contacts the drug to form a solution or suspension of the drug and the drug solution or suspension is then pumped out through the orifice as fresh fluid is imbibed through the selectively permeable membrane to equalize the osmotic pressure across the selectively permeable membrane (see para 0107 and 0110).
Caputo et al. (US 2013/0084312) disclose enteric coatings for use and targeted release regions where Eudragit NE are sweallable for tailored release either in duodenum-jejunum or the ileum-colon and Eudragit RS is also swellable and releases in the jejunum-colon and Eudragit RL is swellable and releases in the ileum. (table 1). The enteric coatings have corresponding target regions for release localized control which are listed in Table 1. 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known enteric polymer (Eudragit of Appel)  for another (Eudragit RS 100 or  Eudragit RL as in Gan, Devane, Vandse and Caputo)  for the purposes of controlling release to the desired target release region. Eudragit RL (polyethyl acrylate, methyl methacrylate, trimethylammonioethylmethacrylate chloride) is an release retarding excipient and be present in a release rate controlling coating of an amount of about 30 % to about 90 % for the stated purpose of release rate control of the drug.
It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make an orifice passing through the permeable elastic membrane so that the drug can be released through the orifice due to the osmotic pressure across the selectively permeable membrane. 

5.	Claims 1, 19, 27 and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. ( US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), Caputo et al. (US 2013/0084312) and Vandse (WO2008048469) as evidenced by O’Donnell (US 20130259941)  and Nangia et al. (US 20100226855) as applied to claims 1-18, 20-27, 31-34  above, and further in view of Fan (US 2012/0197235).
 	Appel et al. does not disclose pyridostigmine at 50-400 mg. Fan (US 2012/0197235) discloses pharmaceutical compositions with core for delivery of pyridostigmine in amounts of about 30 mg, 60 mg, 90 mg 120 mg 180 mg and 360 mg (paras 0071-0072). Fan discloses that pyridostigmine has a short elimination half-life of approximately 1.78 hours To maintain a maximum therapeutic effect, a sustained serum concentration at an appropriate range during the sleep period would be desirable and may be achieved and controlled release formulations may comprise from 30-360 mg of pyridostigmine (para 0072). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the pyridostigmine in amounts of 50-300 mg for the purpose of providing an effective sustained serum concentration and effective controlled release of pyridostigmine to provide maximum therapeutic effect.. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

6.	Claims 1 and 29 are  rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. ( US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), Caputo et al. (US 2013/0084312) and Vandse (WO2008048469) as evidenced by O’Donnell (US 20130259941) and Nangia et al. (US 20100226855) as applied to claims 1-18, 20-27, 31-34  above, and further in view of Rairy et al. (20080200508). 
	Appel et al. does not disclose a seal coat however, Rairy et al. (20080200508) (hereinafter Rairy et al.) disclose a separating layer (seal coat) between the drug-containing core and the delayed release layer is an optional feature and the functions of the separating layer are to provide a smooth base for application of the delayed release layer, to prolong the cores resistance to acid and/or neutral conditions, and improve stability by inhibiting any interaction between drug and delayed release polymer. (para 0111). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have a seal coat between the core and elastic permeable membrane layer for the purposes of provide a smooth base for application of the delayed release layer, to prolong the cores resistance to acid and/or neutral conditions, and improve stability by inhibiting any interaction between rug and delayed release polymer.


RESPONSE TO ARGUMENTS
7.	Applicants argue that Appel discloses a coating that is water permeable and has at least one port for delivery of drug, such that the drug is delivered entirely through the delivery port as opposed to permeation through the coating material itself. 
	In response, the Examiner respectfully submits that this argument is noted however, the coating composition of Appel disclose osmotic sustained release core that my contain porosigens and create pore formation (i.e., pore formers) where drug may extrude (para 0086-0087, para 0092 and para 0152). Appel et al. disclose use of enteric polymers such as Eudragit polymers and Eudragit NE (para 0143). The instant specification disclose pore formers includes molecules used to create a certain amount of diffusion through an insoluble (or sparingly soluble) coating. The terms pore former refer to water-soluble polymers and/or water-soluble small molecules that will form pores or channels in the functional coat, thereby creating a permeable functional coat/membrane (page 16, lines 26-31). The instant specification discloses the term permeable refers to a membrane containing sparingly soluble polymers, or insoluble polymers, with or without pore former, that will allow particles and fluids to pass through membrane by diffusion (page 17, lines 14-17). The instant specification discloses the functional coating includes Eudragit such as Eudragit RS and can comprise pore formers (page 22, line 29-page 23 line 5). The instant specification on page 25, lines 1-10 disclose the gastroretentive compositions can include a rapidly expanding membrane surrounding the core and in certain embodiments, the membrane can be a water-insoluble, permeable elastic membrane surrounding the core. The permeable membrane allows the flow of gastric fluid into the composition which initiates gas generation from as-generating agents. Thus inclusion of the porosigens (pore forming agents) in the coating would allow drug to extrude through the coating. Appel disclose this concept which is the same concept disclosed by the instant invention with the inclusion of pore forming agents which would thereby allow for diffusion through the coating by the inclusion of these pore forming agents. 
	Additionally, claim 1 has been recited to include “dosage form provides a membrane controlled release of the pyridostigmine or a pharmaceutically acceptable salt thereof through the permeable elastic membrane” and this limitation does not preclude the orifice or passageway as the coating includes this orifice and release of drug through the orifice in the coating would be releasing the drug through the membrane because it is released through the orifice which is part of the membrane. The claims do not specify diffusion however, even if the claim recites diffusion, the inclusion of the porosigens in the coating would allow for this feature. 
	Applicants argue that Devane fails to teach or suggested controlled release dosage forms with permeable membranes comprising at least one orifice. 
	This argument is not found persuasive because the orifice was already addressed by Appel. Applicants have not clearly set forth that that the “permeable” membrane recited in the claims are not the same as the “semi-permeable polymers” described by the prior art. Water insoluble polymers are disclosed for use in the instant specification with inclusion of pore formers thereby allowing diffusion through the membrane which Appel also teaches. 

CORRESPONDENCE
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615